The appellant was indicted, tried and convicted for murder, and sentenced to be hanged. The record contains no bill of exceptions, and shows that no question of law has been reserved for review in this court. .The bill is, therefore, dismissed, leaving the judgment of the trial court to be enforced. The day of execution had passed before the case was decided in this court. Section 4674 of the Criminal Code of 1886, makes provision for the execution of the sentence of the law and the judgment of the court in such cases. The court’fixes the day for the execution of the sentence of death only in cases of the affirmance of the judgment of the lower court. — Cr. Code, of 1886, § 4522; Howard v. State, 110 Ala. 23.
Appeal dismissed.
Opinion
Per Curiam..